Citation Nr: 0122316	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  97-27 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for bursitis of 
the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans










WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
Center (RO).  The RO denied entitlement to evaluations in 
excess of 20 percent for bursitis of each knee.

In August 1998 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 2000 the RO denied entitlement to automobile 
and/or adaptive equipment.  The veteran filed a Notice of 
Disagreement in March 2000.  The RO issued a Statement of the 
Case in April 2000.  In a written, signed statement received 
in April 2001 the veteran withdrew his Notice of Disagreement 
on this issue.  38 C.F.R. § 20.204 (2000).  

In July 2001 the RO affirmed the determinations previously 
entered.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
right knee disability is not productive of more than moderate 
recurrent subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

3.  The probative medical evidence shows that a higher rating 
or a separate compensable rating is not warranted for 
limitation of motion of the right knee, including functional 
loss which is due to pain or other pathology.  

4.  The probative medical evidence shows that the veteran's 
left knee disability is not productive of more than moderate 
recurrent subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

5.  The probative medical evidence shows that a higher rating 
or a separate compensable rating is not warranted for 
limitation of motion of the left knee, including functional 
loss which is due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bursitis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for bursitis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1978 the RO granted service connection for 
bursitis of both knees.  The service medical records show 
treatment for recurrent bursitis beginning in June 1973.  
They do not document an injury to the knees during active 
service.  During VA examination in October 1978, the veteran 
reported that he had injured his knees in a fall during basic 
training and that he had experienced chronic pain since that 
time.  The diagnosis was history of trauma to both knees with 
residual pain.  Based on the examination findings the RO 
assigned a noncompensable rating, effective June 15, 1978.  

During VA examination in August 1980, the veteran reported 
that he had injured his knees in a traumatic accident during 
training.  He stated that, while running and jumping into 
foxholes, he stumbled, fell and struck both knees on a wooden 
border surrounding the upper opening of a foxhole.  The 
examiner noted that this was the injury that was alleged to 
have caused the bursitis of the knees.  The diagnosis was 
bursitis of both knees and bilateral knee joint instability.  
Based on the evidence the RO assigned a 20 percent rating for 
the left knee and a 10 percent rating for the right knee, 
effective January 9, 1980.  

In October 1990 the RO denied the veteran's claim for an 
increased rating for his bilateral knee disabilities.  The 
veteran appealed that decision to the Board.  

During VA examination in March 1991, the veteran reported 
that he had injured both knees in 1973.  He stated that he 
was standing behind a rifle shooter taking the score when he 
fell forward over a desk into a permanent foxhole on the 
rifle range, and struck both knees on the corner edge of the 
wooden border that lined the foxhole.  During that 
examination he also reported that he was allergic to 
morphine.  

Based on the evidence of record at that time, the Board 
granted an increased rating to 20 percent for the right knee 
disability.  The Board denied an increased rating for the 
left knee disability.  The RO implemented that award of 
benefits, effective July 11, 1990, in an April 1992 rating 
decision.  

During VA examination in October 1994, the veteran reported 
that he had injured both knees in 1972 when he jumped over a 
table and landed on a wooden frame.  Physical examination 
showed no swelling or deformity of the knees.  There was left 
knee instability that appeared to be secondary to weakness of 
the left lateral collateral ligament.  Joint examination 
revealed range of motion from zero degrees extension to 90 
degrees of flexion, bilaterally.  X-ray examination of the 
knees revealed mild arthritis, bilaterally.  The diagnosis 
was mild arthritis of the knees, bilaterally, and instability 
of the left knee secondary to a weak lateral collateral 
ligament.  

The veteran filed his present claim for increased ratings in 
June 1996.  He stated that his knee disabilities had 
deteriorated and he had been prescribed narcotics for pain 
control.  

The RO obtained VA outpatient treatment records dated from 
June 1995 through September 1996.  These records show 
treatment for multiple conditions that are not at issue on 
appeal, including diabetes mellitus and obesity.  In 
September 1995 the veteran was prescribed a transcutaneous 
nerve stimulating unit (TENS) unit for pain control.  The 
diagnosis was degenerative joint disease.  During orthopedic 
consultation in May 1996 the veteran complained of severe 
pain.  

Physical examination of the knees failed to reveal swelling 
or effusion.  There was no regional tenderness and 
specifically no tenderness of the patella or joint spaces.  
The physician stated that the most the veteran would flex was 
30 degrees with pain.  There was no lateral instability.  
There was some lateral looseness of the knees, but otherwise 
there was no instability due to the anterior cruciate 
ligaments or other ligaments.  The veteran could heel and toe 
walk.  The physician noted that the veteran complained 
sharply about how the physician held his leg.  

In June 1996 the veteran complained of severe right knee 
pain.  The diagnosis was bursitis and the examiner injected 
the knee with cortisone.  At that time a physician diagnosed 
acute right knee osteoarthritis.  In July and August 1996 the 
veteran stated that his Tylenol prescription provided pain 
relief.  

The veteran underwent a VA examination in November 1996.  He 
stated that during service he had fallen from a height of 
six-to-eight feet landing on the corner of a wooden frame off 
of a building.  He complained of continuous severe pain in 
his knees.  He stated he could not run or squat, and had 
difficulty climbing stairs.  Examination showed 95 degrees of 
flexion to zero degrees of extension on the right, and 80 
degrees of flexion to zero degrees of extension on the left.  
There was no instability or any particular tenderness in 
either knee.  The physician reviewed a July 1996 x-ray 
examination report, which indicated degenerative changes 
involving both knees.  The patellae appeared to be laterally 
subluxed, but there was no evidence of fracture.  

At a personal hearing the veteran testified that he 
experienced ongoing, constant, bilateral knee pain.  
Transcript (Sept. 1997).  He testified that he could no 
longer walk, run, jog, squat, or climb stairs.  He testified 
that his knees lock and cause him to stumble.  

The RO obtained VA outpatient treatment records dated from 
September 1996 through October 1997.  These records show 
treatment for multiple conditions that are not at issue on 
appeal, including diabetes mellitus and obesity.  During 
nutrition education in September 1996, the veteran stated 
that he is sedentary and does not walk for exercise, and that 
he was remodeling a house, which took up much of his time.  
In December 1996 the veteran complained of knee pain with 
movements.  

Examination showed the knees were not swollen or red.  
Records dated in February 1997 show the veteran would not 
perform routine home care of his feet or lower extremities.  

In May 1997 the veteran was examined because of poor hygiene 
to both legs and feet.  Range of motion of both lower 
extremities was within normal limits.  The veteran was 
instructed on foot care and exercises to decrease swelling in 
both legs and to increase circulation.  

The veteran underwent a VA orthopedic examination in November 
1997.  He stated that he injured his knees during service 
when he had fallen on a wooden frame of a permanent foxhole.  
He complained of chronic pain in both knees and right knee 
swelling.  Examination showed no evidence of atrophy in 
either leg, and there was no visible evidence of any swelling 
or deformity in the knee joints.  There was no significant 
joint line tenderness and no palpable effusion.  There was no 
laxity or subluxation of either knee.  There were no areas of 
erythema or heat in either knee.  

Examination showed zero degrees of extension in both knees.  
The examiner noted that he complained of excruciating pain 
throughout the entire examination when his legs were touched.  
The examiner was able to flex the knees to approximately 60 
degrees with resistance from the veteran to flexing the knee.  
The examiner felt that this was not the full extent of 
passive flexion in either knee, and due to the veteran's 
inability to cooperate, the knees were not flexed beyond 60 
degrees.  

The examiner stated that "[w]hen I explained to the patient 
that I needed a true range of motion, he stated 'you do not 
have it, it was pulled back enough, that is not my normal 
range of motion' and that he was finished and the examination 
was terminated.  At no point during the examination was there 
any objective findings in my opinion to match the subjective 
complaints of pain."  The diagnosis was marked 
osteoarthritis of both knees, which was worse on the left.  

In August 1998 the Board remanded the case to the RO for 
additional development.  

The RO obtained VA outpatient treatment records dated from 
October 1997 through September 1998.  An October 1997 
notation indicated that the veteran would be fitted for knee 
braces.  

These records show that he was given continued prescriptions 
of Tylenol for pain.  The diagnoses were degenerative 
arthritis of the knees.  These records show periodic visits 
for medication refills during which he complained of 
continued bilateral knee pain.  During an April 1998 
psychiatric consultation the veteran stated that he had 
injured his knees during service while jumping over a table 
to knock a rifle out of another soldier's hands.  He stated 
that he did not exercise, and this caused his weight gain.  

He stated that he used marijuana three-to-five times per week 
for pain control, and he found that it helped.  He also 
stated that he did not leave his home because he was self-
conscious about his weight.  The psychiatrist concluded that 
the veteran was a poor historian who provided limited 
information about himself, not because of a memory problem, 
but rather likely due to his personality structure.  In June 
1998 the veteran was seen for complaints of increased knee 
pain.  He requested that he be prescribed a morphine drip for 
pain, but this was not provided.  The examiner noted that he 
made a point to say that he needed a high dose of codeine to 
alleviate pain.  

The veteran underwent a VA joints examination in January 
2000.  He complained of pain in his knees with various 
activities, especially attempted walking.  He stated that his 
knees became stiff when sitting for any length of time.  He 
was able to flex his hips while supine and bend his knees but 
he was unable to perform straight leg raising with his knees 
extended.  Passive range of motion of knees was zero-to-120 
degrees, bilaterally.  While sitting the veteran's active 
knee flexion was 125 degrees, bilaterally.  He was also able 
to extend his knees fully while standing.  

The knees were non-swollen, cool and stable.  Both knees were 
diffusely tender.  X-ray examination showed medial 
compartment arthritis in both knees with genu-varum, 
bilaterally.  There was obliteration of the joint space of 
the medial compartment, bilaterally, which indicated severe 
arthritis.  The diagnosis was osteoarthritis of both knees 
with marked genu-varum (varus deformity with obliteration of 
the medial joint space).  

The RO obtained the veteran's VA outpatient records.  He was 
seen in August 2000.  He requested that he be provided 
transportation to the VA Medical Centers.  The physician 
discussed the case with him and told him that he was very 
ambulatory, obese, and may have pain, but he was not 
incapacitated and did not require VA transportation.  In 
September 2000 the assessment was morbid obesity, insulin 
dependent diabetes mellitus and degenerative joint disease.  
The physician advised the veteran that no Demerol would be 
provided for arthralgia.  

At a personal hearing the veteran testified that he had been 
prescribed morphine for his service-connected bilateral knee 
disabilities.  Transcript (Sept. 2000).  He testified that 
his knees lock and also give out, which cause him to stumble.  
He testified that he cannot walk at all and his knee pain 
begins as soon as he stands.  He testified that he never left 
his home, except to attend medical appointments and to go to 
the grocery store.  He testified that his VA physician 
intended to provide him another prescription for morphine 
during outpatient treatment one day prior to the hearing, but 
he declined the prescription because of his own concerns 
about addiction.  He also testified that he did not wear his 
knee braces because they no longer fit, and he was unaware 
that he could get new ones.  He testified that he did not use 
a cane or other assistive devices for ambulating.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  

However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. §§ 4.45, 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2000).  Traumatic arthritis, confirmed 
by X-ray, is rated as degenerative arthritis under Diagnostic 
Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.  Precedent opinions of the General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veteran 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3,159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the July 1997 Statement of the Case and 
the March 1998, September 2000 and July 2001 Supplemental 
Statements of the Case, issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  The evidence includes all 
recent VA treatment records pertaining to his bilateral knee 
disorders identified by the veteran.  The veteran has 
undergone multiple VA compensation examinations, the reports 
of which have been obtained.  Finally, the veteran also 
testified at two personal hearings and the transcripts are of 
record.  



In July 2001 the RO notified the veteran that he could submit 
additional evidence or argument before his claim would be 
returned to the Board.  Later that month the veteran 
responded that he had no additional evidence to submit in 
support of his claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

In this case, the RO notified the veteran in the July 2001 
Supplemental Statement of the Case that his claim had been 
considered under this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal 
and he has done so.  


Increased Evaluations

The veteran is service-connected for bursitis of both knees 
and he is rated under Diagnostic Code 5019.  Since bursitis 
is rated on limitation of motion of the affected parts as 
degenerative arthritis, the initial question is whether a 
higher rating is warranted for limitation of motion of either 
knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  

The veteran is already receiving a 20 percent disability 
rating for each knee.  For a higher rating based on 
limitation of motion the evidence must show that flexion is 
limited to less than 30 degrees or extension is limited to 
greater than 15 degrees.  In the present case, none of the 
probative medical findings show limitation of flexion or 
extension in either knee to warrant an increased rating.  

As early as the VA examination in October 1994, joint 
examination revealed range of motion from zero degrees 
extension to 90 degrees of flexion, bilaterally.  During the 
VA examination in November 1996, range of motion testing 
showed 95 degrees of flexion to zero degrees of extension on 
the right, and 80 degrees of flexion to zero degrees of 
extension on the left.  During outpatient examination in May 
1997, range of motion of both lower extremities was within 
normal limits.  

During the VA examination in November 1997 the veteran could 
extend both knees to zero degrees.  The examiner was able to 
flex the knees to approximately 60 degrees with resistance 
from the veteran to flexing the knee.  The examiner felt that 
this was not the full extent of passive flexion in either 
knee, and due to the veteran's inability to cooperate, the 
knees were not flexed beyond 60 degrees.  Finally, during the 
VA joints examination in January 2000, the passive range of 
motion of knees was zero-to 120 degrees, bilaterally.  While 
sitting, the veteran's active knee flexion was 125 degrees, 
bilaterally.  He veteran was also able to extend his knees 
fully while standing.

The above range of motion examinations establish that the 
veteran is not entitled to a rating in excess of 20 percent 
based on limitation of motion in either knee.  In fact, for 
his current 20 percent rating flexion should be limited to 30 
degrees or extension limited to 15 degrees.  In this case, 
the medical evidence shows that the veteran would not even 
meet the schedular requirements for a zero percent rating 
based on limitation of flexion or extension.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Thus, based on range 
of knee motion alone, without consideration of pain or other 
factors, neither knee even meets the criteria for the 
currently assigned ratings.

The Board must also address whether a higher rating is 
warranted for limitation of motion based on additional 
disability caused by functional loss due to pain or other 
pathology.  Functional loss supported by adequate pathology 
is recognized as resulting in disability.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The veteran testified that he experienced ongoing, constant, 
bilateral knee pain.  Transcript (Sept. 1997).  He testified 
that he could no longer walk, run, jog, squat, or climb 
stairs because of the degree of knee pain.  He testified that 
his knee pain begins as soon as he stands.  Transcript (Sept. 
2000).  

Additionally, during the many examinations, the veteran 
reported that his activities are severely limited due to 
functional loss associated with the bilateral knee 
disabilities.  However, the majority of the medical findings 
do not objectively support the severity of disability alleged 
by the veteran.  

During the VA examination in October 1994, physical 
examination showed no swelling or deformity of the knees.  
Although the veteran complained of severe pain during 
orthopedic consultation in May 1996, physical examination of 
the knees failed to reveal swelling or effusion.  There was 
no regional tenderness and specifically no tenderness of the 
patella or joint spaces.  The veteran could heel and toe 
walk.  

In July and August 1996 the veteran stated that his Tylenol 
prescription provided pain relief.  He again complained of 
continuous, severe pain in his knees during the November 1996 
VA examination, but physical examination did not disclose any 
particular tenderness in either knee.  During nutrition 
education in September 1996 the veteran stated that he was 
sedentary and did not walk for exercise, and that he was 
remodeling a house, which took up much of his time.  

He complained of chronic pain in both knees, and right knee 
swelling during the November 1997 VA examination.  However, 
examination showed no evidence of atrophy in either leg, and 
there was no visible evidence of any swelling or deformity in 
the knee joints.  There was no significant joint line 
tenderness, palpable effusion, or areas of erythema or heat 
in either knee.  The examiner noted that the veteran 
complained of excruciating pain throughout the entire 
examination when his legs were touched, but felt that he was 
exaggerating his symptomatology.  The examiner concluded that 
"[a]t no point during the examination was there any 
objective findings in my opinion to match the subjective 
complaints of pain."  

The Board finds the above medical opinions on functional loss 
due to pain and other pathology probative evidence in this 
case.  To the extent that the veteran does have some 
functional loss due to pain or other pathology, this is well 
encompassed by the 20 percent rating in effect for each knee.  
In that regard it must be remembered that the veteran does 
not have compensable limitation of motion of either knee.  
Therefore, it is clear that the 20 percent ratings assigned 
compensate him for any functional loss due to pain or other 
factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of the 
evidence of record.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) 
(and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 
72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by or on behalf of 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify.").  

The Board notes that many of the veteran's statements 
regarding the extent of his bilateral knee pain and his 
inability to function are not consistent with the objective 
medical evidence.  There are also inconsistent statements 
pertaining to the original nature of the veteran's injury.  
For example, the veteran originally stated that he injured 
his knees in a fall during basic training.  

During the VA examination in August 1980, he stated that, 
while running and jumping into foxholes, he stumbled, fell 
and struck both knees on a wooden border surrounding the 
upper opening of a foxhole.  During the VA examination in 
March 1991, the veteran stated that he was standing behind a 
rifle shooter taking the score and he fell forward over a 
desk into a permanent foxhole on the rifle range.  

During the VA examination in October 1994, he reported that 
he injured both knees in 1972 when he had jumped over a table 
and landed on a wooden frame.  During the VA examination in 
November 1996, he stated that during service he had fallen 
from a height of six-to-eight feet and landed on the corner 
of a wooden frame off of a building.  During an April 1998 
psychiatric consultation the veteran stated that he injured 
his knees during service while jumping over a table to knock 
a rifle out of another soldier's hands.  

There are also inconsistent statements regarding his current 
treatment that conflict with the medical records.  For 
example, the veteran testified that his bilateral knee pain 
has become so severe that he had been prescribed morphine.  
Transcript (Sept. 2000).  The veteran's medical records do 
not show that he was prescribed morphine for his knee 
disability.  They actually show that he requested that he be 
prescribed a morphine drip for pain in June 1998, but this 
was not provided.  

He also testified that his VA physician intended to provide 
him another prescription for morphine during outpatient 
treatment one day prior to the hearing, but he declined the 
prescription because of his own concerns about addiction.  
The medical records referred to do not support his testimony.  
In fact, the September 2000 outpatient record shows that the 
physician advised the veteran that no Demerol would be 
provided for arthralgia.  Such inconsistencies lessen the 
probative value of the veteran's statements and testimony 
regarding the severity of his disability.  

The next question is whether a higher rating is warranted for 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  He testified that his knees 
lock and also give out, which cause him to stumble.  

While the evidence shows that the veteran was fitted for knee 
braces secondary to complaints of instability and locking, 
these records also show that he refused to wear the braces.  
He testified that he does not wear his knee braces because 
they no longer fit and he was unaware that he could get new 
ones.  He also testified that he does not use a cane or other 
assistive devices for ambulating. 

Although there was a finding of left knee instability that 
appeared secondary to weakness of the left lateral collateral 
ligament during VA examination in October 1994, the remaining 
findings do not establish that the veteran has severe 
recurrent subluxation or lateral instability of either knee.  
During orthopedic consultation in May 1996 there was some 
lateral looseness of the knees, but the examiner stated that 
otherwise there was no lateral instability or instability due 
to the anterior cruciate ligaments or other ligaments.  

Likewise, the physician who performed the VA examination in 
November 1996 noted that the patellae appeared to be 
laterally subluxed, but determined that there was no 
instability or any particular tenderness in either knee.  
During the VA examination in November 1997 there was no 
laxity or subluxation of either knee.  Finally, during the VA 
joints examination in January 2000 the VA physician described 
the knees as stable.  

The Board finds that, despite the veteran's testimony, the 
preponderance of the competent and credible evidence does not 
show in regard to either knee that he has severe knee 
impairment with recurrent subluxation or lateral instability 
so as to warrant a 30 percent rating for either knee under 
Diagnostic Code 5257.  

Additionally, the knee disability does not warrant 
consideration of a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of the semilunar cartilage) or 5262 (impairment 
of the tibia and fibula).  There is no medical evidence of 
record showing ankylosis of either knee.  Although the 
veteran has complained of episodes of locking, pain and 
effusion into the knee joints with activity, the medical 
findings do not show cartilage dislocation.  



In any event, the veteran is already receiving the maximum 
schedular rating provided under that diagnostic code.  
Finally, the x-ray findings and the medical examinations fail 
to disclose that there is nonunion or malunion of the tibia 
or fibula.  

The final question is whether the veteran should be awarded a 
separate disability rating for bilateral knee instability as 
required by VAOPGCPREC 23-97.  That opinion provides that a 
veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 9-98.  However, this 
presumes that the veteran has arthritis confirmed by x-ray 
and bilateral knee instability that would warrant a 
compensable rating.  The medical evidence dated since 1996 
shows that the veteran has bilateral knee arthritis; however, 
the probative medical evidence does not establish that the 
veteran has a compensable limitation of motion of either 
knee.  Thus, the criteria for separate ratings for either 
knee under Diagnostic Code 5257 and based on arthritis with 
limitation of motion are not met.  

For these reasons, the Board finds that the probative medical 
evidence shows that the veteran's knee disabilities are not 
productive of more than moderate recurrent subluxation or 
lateral instability.  The Board also finds that the probative 
medical evidence shows that a higher rating or a separate 
compensable rating is not warranted for limitation of motion 
of the either knee, including functional loss which is due to 
pain or other pathology.  

The Board concludes that the schedular criteria for an 
evaluation in excess of 20 percent for bursitis of the either 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2000).  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
increased evaluations for the bilateral knee disabilities on 
an extraschedular basis; however, the RO denied entitlement 
to increased evaluations on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation of either knee pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that neither knee has been 
shown to require frequent inpatient care.  Additionally, the 
record fails to show that on the basis of the multiple VA 
examinations and treatment reports of record, either knee has 
been demonstrated to markedly interfere with employment.  

The 20 percent schedular evaluations are shown, as discussed 
earlier, to adequately compensate the veteran for the nature 
and extent of severity of bilateral knee disabilities.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for either knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bursitis of the right knee is denied.  

Entitlement to an evaluation in excess of 20 percent for 
bursitis of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

